Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  135033                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 135033
                                                                    COA: 270327
                                                                    Calhoun CC: 2003-003091-FH
  MAURICE ANTHONY POINTER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 18, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2008                    _________________________________________
           d0114                                                               Clerk